Citation Nr: 1814012	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  05-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to March 25, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The jurisdiction of this matter has since transferred to the RO in San Diego, California.

The matters of entitlement to service connection for benign prostate and entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected degenerative disc disease of the lumbar spine are still pending at the RO and are not currently in appellate status.

The Veteran requested a travel Board hearing in his May 2009 substantive appeal.  Subsequently, a travel Board hearing was scheduled for which the Veteran did not appear.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(d) (2017).  In a subsequent letter, he indicated that he left the United States in May 2010 (it appears he was residing in Costa Rica at the time).  Attempts by the VA and the Veteran's representative to contact the Veteran to determine whether he still desired a Board hearing were futile, as noted in a June 2014 statement by the Veteran's representative, who requested that the Board proceed to adjudicate the appeal.  In July 2014 the representative received and submitted to the RO in San Diego, California additional documents from the Veteran, to including a change of address form showing he now resides in California.  The representative did not alter the previous request for the Board to proceed with appellate review.  In a June 2016 statement in support of claim, the Veteran requested a Board video conference hearing.  In a subsequent certification of appeal, it was noted that a hearing had not been requested.  In an August 2017 memorandum, the Veteran's representative again advised the Board they had been unable to contact the Veteran and requested that the Board resolve this matter based on the evidence of record.  In October 2017, the Board sent the Veteran a letter regarding his hearing options.  This letter was returned to the Board in November 2017 and marked as "Return to Sender".  The Veteran has not notified the Board of a change in address.  The Board finds that the hearing request remains withdrawn

This matter was last before the Board in September 2014, at which time it was remanded for additional development.  In the September 2014 remand, the Board instructed the RO to have the Veteran examined by an ophthalmologist to comment on his eye disability's effect on his occupational functioning.  The Veteran was afforded a VA eye examination in August 2015, but with an optometrist, as opposed to an ophthalmologist.  The Board finds there has been substantial compliance with its remand directives.  See, D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  Although Stegall held that failure to ensure compliance with terms of a remand is error on the part of the Board, it also stated that where a Veteran has not been harmed by the noncompliance, the error is not prejudicial.  In this instance, there is no evidence that the Veteran has been harmed by the fact that he has not been provided an opinion by a Board-certified ophthalmologist.  An optometrist is licensed to examine, diagnose, treat, and manage diseases and disorders of the visual system, the eye, and associated structures, as well as diagnose related systemic conditions.  See, Dorland's Illustrated Medical Dictionary 1352 (31st ed. 2007).  As such, the Board finds that an opinion by a Board-certified ophthalmologist is not required in this case.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

TDIU Law and Analysis

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a). 

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also, Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C. § 5110 (b) (2) (2012); 38 C.F.R. § 3.400 (o) (2) (2017).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See, Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran filed the current claim for TDIU on May 5, 2008.  Beginning on September 8, 2005, the Veteran was service connected for chronic glomerulonephritis at 60 percent, corneal dystrophy at 0 percent, and bilateral hearing loss at 0 percent.  Since the Veteran had a disability rated at 60 percent or higher beginning September 5, 2008, the threshold schedular requirements of TDIU are met as of that date.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As of March 25, 2014, the Veteran was service connected for end stage renal failure (previously rated as chronic Glomerulonephritis) at 100 percent, degenerative disc disease of the lumbar spine at 10 percent, corneal dystrophy at 0 percent, and bilateral hearing loss at 0 percent.  The Veteran was further service connected for degenerative disc disease of the lumbar spine at 10 percent from June 26, 2015, coronary artery disease at 30 percent as of March 10, 2016, and hypertension at 0 percent from March 10, 2016.  The United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to a TDIU.  See, Bradley v. Peake, 22 Vet. App. 280 (2008).  However, as the Veteran has not contended that a TDIU is warranted in addition to his combined 100 percent rating, this need not be further addressed.

Turning to the next step, TDIU may be assigned where the schedular rating is less than total, when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also, Van Hoose, 4 Vet. App. at 363.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran was afforded a VA audio examination in August 2004.  Upon examination, flat, mild, sensorineural hearing loss in both ears was noted.

In a July 2005 statement in support of claim, the Veteran stated that he intended to go back to school that coming January.

In a June 2006 letter to his representative in Congress, the Veteran stated that he is a student at the University of New Mexico and intended to transfer to the Florida Institute of Technology.

A January 2008 VA treatment record notes the Veteran was wearing hearing aids and that his hearing was poor.  No gross auricular adenopathies were noted.

In an August 2008 VA genitourinary examination, the Veteran reported that he had been unemployed for the past 5 to 10 years with the given reason that he is a student.

In a January 2009 statement in support of claim the Veteran stated that he was recently diagnosed with gout and diabetes and that the pain from the gout is "debilitating" and "will prevent [him] from [being] employable."  The Board notes that the Veteran is not service connected for gout or diabetes, nor are these matters pending at the RO or on appeal.

In his May 2009 substantive notice of appeal, the Veteran stated that he cannot work due to the pain he is in.  The Board finds this statement to be vague as it does not describe the nature and location or locations of the pain and, as such, finds it to be of no probative value.

An August 2009 VA treatment record notes the Veteran reported that when he is in school he has to sit at the front of the class to see the board. 

In a January 2010 VA eye examination, it was noted that the Veteran's regular occupation is "student" and stated he had been unemployed 5 to 10 years due to "mental depression and current status".  It was noted that the Veteran's vision had no effects on his usual, daily activities.  The Board notes that the Veteran is not service connected for depression and finds the term "current status" to be vague and of no probative value.

The Veteran submitted a letter from December 2010 in which he stated that he left the United States in May 2010 and that that while in New Mexico he pursued a degree in electronic engineering at ENMU and NMSU. The Veteran described travelling to Florida, Texas, Virginia, Washington, DC, Argentina, and Costa Rica.

The Veteran submitted a letter from December 2010 in which he stated that he had to leave college in August 2009 as he stopped receiving payments for Vocational Rehabilitation from New Mexico.

As stated above, when considering a TDIU, the overriding issue is unemployability, not unemployment.  The sole fact that a veteran is unemployed for non-service- connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a claim for TDIU, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad, 529.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015).

The Veteran stated in July 2005 an intention to go back to school the following January and then stated in June 2006 that he was indeed a student at the University of New Mexico and intended to transfer to the Florida Institute of Technology.  In an August 2008 VA genitourinary examination, the Veteran reported that he had been unemployed for the past 5 to 10 years with the given reason that he is a student.  

The record shows the Veteran was actively pursuing a university degree and stated in a December 2010 letter that he had to leave college in August 2009 as he stopped receiving payments for Vocational Rehabilitation from New Mexico.  Here, the Veteran did not describe any of his service connected disabilities as being the reason for his leaving university, but instead acknowledged it was a financial issue.  The record further establishes that the Veteran left the country in 2010 and was not in contact with VA after 2010 until early 2014.

A February 2014 letter from Hospital Putrajaya in Putrajaya, Malaysia notes the Veteran "defaulted treatment" of his underlying Glomerulonephritis "for almost 3 years" and was living inside Kuala Lumpur International Airport before he was admitted on January 31, 2014.  Upon admission, the Veteran presented with shortness of breath, non-productive cough, fever with chills and rigors, and a complaint of weight loss.  The Veteran was discharged on February 12, 2014, with a diagnosis of end stage renal failure.

In a March 2014 VA interim ambulatory care note, the Veteran reports was being treated at OVAMC until 2010 when he began travelling overseas, staying in Singapore and Malaysia 3 months at a time.

The Veteran was afforded a VA kidney examination in September 2014.  The examiner noted that the Veteran's kidney condition does impact the Veteran's ability to work, however, it was further noted "mainly his delusional disorder and lack of insight."  Here, the Board notes that the Veteran is not service connected for any mental health disability, to include a delusional disorder.  

The Veteran was afforded a VA kidney conditions examination in December 2014.  It was noted that the Veteran began dialysis in February 2014 and recently (to the time of this examination) experienced fainting due to low blood pressure after dialysis.  It was noted that the Veteran's kidney condition does not impact his ability to work.  

A June 2014 VA audiology treatment record notes the Veteran reported previously wearing hearing aids but that they were stolen in 2011 or 2012 and had been doing without them.  Upon examination, moderate to moderately severe bilateral sensorineural hearing loss was confirmed.

A May 2015 VA audiology treatment record notes the Veteran reported losing his hearing aids.

A June 2015 VA audiology treatment record notes the Veteran received new hearing aids and that a listening check and the Veteran verified proper function of both hearing aids. 

The Veteran was afforded a VA thoracolumbar spine examination in August 2015.  The Veteran reported that after discharge from the military he attended school and worked for the VA in a work study program, but stated he stopped working due to PTSD.  It was noted that the Veteran experiences flare ups with lifting more than 22 pounds.

The Veteran was afforded a VA eye examination in August 2015.  The Veteran reported that "his eyes are chronically dry and that his vision fluctuates."  The Veteran denied using any eye medications.  Upon examination, it was noted that the Veteran was not legally blind, had no visual field defect, did not have contraction or loss of a visual field, and did not have a scotoma.  It was noted that during the prior 12 months, the Veteran did not have any incapacitating episodes attributable to any eye condition.  The examiner stated that the Veteran's eye condition did not impact his ability to work.

The Board finds the weight of the evidence is against a finding that the Veteran was unable to obtain or retain substantially gainful employment because of his service-connected disabilities before March 25, 2014.  There has been no evidence submitted that shows or even alleges that the Veteran's service connected disabilities have caused total occupational impairment. 

The Board recognizes that the Veteran's service connected disabilities may impose certain physical constraints that would make prolonged physical labor a poor choice for him.  However, the record shows the Veteran was able to withstand the rigors of a university level degree program which was abandoned due to financial reasons, as opposed to health reasons.  As such, the Board finds that the record does not establish that the Veteran would be unable to perform sedentary labor due to his service connected disabilities.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See, Gary v. Brown, 7 Vet. App. 229 (1994).

As such, the Board finds that the weight of the evidence is against a finding that the Veteran was unable to obtain or retain substantially gainful employment because of his service-connected disabilities prior to March 25, 2014.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C.A. § 5107  (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


